Citation Nr: 0010799	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-18 050	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

2.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her mother


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to August 1980.  Her claim comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, in 
which the RO determined that new and material evidence had 
not been presented to reopen a claim of entitlement to 
service connection for a nervous condition.  The RO also 
denied a claim of entitlement to an increased rating for 
irritable bowel syndrome, evaluated as 30 percent disabling.


FINDINGS OF FACT

1.  In July 1996, the RO denied the veteran's claim of 
entitlement to service connection for a nervous condition.

2.  The veteran did not appeal the RO's July 1996 denial.

3.  The evidence received since the RO's July 1996 decision, 
which was not previously of record and which is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

4.  The veteran's service-connected irritable bowel syndrome 
is manifested by diarrhea, frequently alternating with 
constipation, and abdominal distress, but not by 
malnutrition, only fair health during remissions, impairment 
of sphincter control, or extensive leakage and fairly 
frequent involuntary bowel movements.


CONCLUSIONS OF LAW

1.  The RO's July 1996 decision, denying a claim of 
entitlement to service connection for a nervous condition, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1999).

2.  New and material evidence has not been received since the 
RO's July 1996 decision denying the appellant's claim for a 
nervous condition, and the claim for service connection for a 
nervous condition is not reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The criteria for a rating in excess of 30 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.114, Diagnostic 
Codes 7319, 7323, 7332 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in December 1997, 
the RO adjudicated this claim under the then-in-effect 
standard for determining whether new and material evidence 
had been submitted sufficient to reopen a claim, as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  However, in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit expressly 
rejected the Colvin standard.  The Board has examined the 
question of whether due process requires that the case be 
remanded in order to have the RO consider the new criteria, 
and to provide the veteran with notice of its intention to 
rely on the change in law and the opportunity to respond to 
it.

The Board finds that a remand is not required.  A review of 
the statement of the case, dated in October 1998, shows that 
the veteran was provided with notice of 38 C.F.R. § 3.156.  
In addition, a review of the supplemental statement of the 
case, dated in March 1999, shows that the RO considered the 
veteran's claim of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a nervous condition under the pertinent 
"change in law" (the RO applied the criteria as set forth in 
38 C.F.R. § 3.156 as dictated in Hodge).  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the Board has 
determined that the veteran has not been prejudiced by its 
adjudication of her claim, and that a remand in not required 
to have the RO consider the new criteria.
In September 1980, the RO received the veteran's claim for a 
nervous condition.  The veteran argued that she had been 
treated for a nervous condition during service, in April 
1980.  In a November 1980 decision, the RO denied a claim of 
entitlement to service connection for a nervous condition.  
There was no appeal, and the RO's denial became final.  
38 U.S.C.A. § 7105(c).  

However, a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 1999).  
In this case, the veteran applied to reopen her claim in July 
1996, and the RO denied her claim that same month, by cover 
letter dated July 22, 1996.  A timely notice of disagreement 
was received in August 1996, and a statement of the case was 
issued that same month.  However, a substantive appeal was 
not received until July 30, 1997, which was untimely under 
38 C.F.R. § 20.302(b) (1999).  The RO's July 1996 denial 
therefore became final.  38 U.S.C.A. § 7105(c).  

The veteran's untimely substantive appeal was accompanied by 
additional medical evidence, and is sufficient to constitute 
an application to reopen her claim for service connection for 
a nervous condition.  In December 1997, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's claim for a nervous disorder.  The 
veteran has appealed.  

After reviewing the record from a longitudinal perspective, 
the Board finds that new and material evidence has not been 
received to reopen the veteran's claim for service connection 
for a nervous condition.  When a claimant seeks to reopen a 
claim based upon additional evidence, VA must perform a 
three-step analysis.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  First, VA must determine whether the evidence is 
new and material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's July 1996 decision.

In this case, the evidence of record at the time of the RO's 
July 1996 decision included the veteran's service medical 
records, which showed constant, ongoing complaints for 
physical symptoms that included nausea, vomiting, and stomach 
and pelvic pain.  A report, dated in July 1980, showed that, 
based on a review of the veteran's disciplinary and medical 
records, examiners determined that the veteran had a poor 
attitude, a lack of motivation and self-discipline, an 
inability to adapt socially and emotionally, and had a 
demonstrated lack of promotion potential.  It was further 
noted that her inability to cope had resulted in physical and 
mental deterioration and hospitalization.  Three doctors 
concluded that she had a hysterical conversion reaction.  The 
post-service medical evidence was remarkable for a VA mental 
disorders examination report, dated in June 1993, which 
contained Axis I diagnoses of major depressive episode with 
psychotic features, and rule out primary psychotic disorder.  
VA outpatient treatment records, dated between April 1993 and 
June 1996, showed that the veteran had received ongoing 
treatment for psychiatric symptoms, with diagnoses that 
include major depression with psychotic features, adjustment 
disorder, and "uncomplicated bereavement" related to the 
death of a daughter in 1992.

In July 1996, the RO denied the veteran's claim.  A review of 
the RO's July 1996 decision reveals that the RO determined 
that new and material evidence had not been submitted, noting 
that the medical evidence did not establish that the 
veteran's current psychiatric condition was incurred in or 
aggravated by her service.  

Evidence received since the RO's July 1996 decision includes 
records from Richard G. Snyder, M.D., dated in 1992, VA 
outpatient treatment records, dated between 1997 and 1999, 
records from the Waccamaw Center for Mental Health, dated 
between 1996 and 1997, and written statements and testimony 
from the veteran, and testimony from the veteran's mother.  
This evidence was not of record at the time of the RO's July 
1996 decision, is not cumulative, and is "new" within the 
meaning of Elkins, supra.  

However, the Board finds that new and material evidence has 
not been received to reopen a claim for service connection 
for a nervous condition, and that the RO's July 1996 denial 
of the claim remains final.  In general, this evidence shows 
that the veteran has continued to receive ongoing treatment 
for psychiatric symptoms, with diagnoses that include bipolar 
disorder, major depression with psychotic features, and 
anxiety.  However, none of this evidence is dated prior to 
1992, and it therefore comes at least 11 years after 
separation from service.  In addition, none of the submitted 
evidence contains competent medical evidence showing that the 
veteran had a psychosis to a compensable degree within a year 
of separation from service, or that she currently has a 
nervous condition that is related to service.  In summary, 
the materials submitted to reopen the claim individually or 
in combination with previously assembled evidence are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge, 
supra.  Therefore, the Board finds that new and material 
evidence has not been received to reopen a claim for service 
connection for a nervous condition.  As such, the RO's July 
1996 denial of the claim remains final.  38 U.S.C.A. 
§ 7105(c).

The only other pertinent evidence received since the RO's 
July 1996 denial of the claim consists of written and oral 
testimony from the veteran, and the testimony of the 
veteran's mother.  A review of these statements shows that it 
is essentially argued that the veteran did not have a nervous 
condition prior to service, that she developed a nervous 
condition during her service and has had a continuity of 
symptomatology since that time, and that she currently has a 
nervous condition that is related to her inservice symptoms.  
However, these assertions were within the scope of arguments 
which were of record at the time of the RO's July 1996 
decision.  In addition, the veteran, and her mother, as 
laypersons, are not competent to give a medical opinion as to 
a diagnosis or causation.  Therefore, as the veteran has not 
submitted competent medical evidence showing that she 
developed a psychosis to a compensable degree within a year 
of separation from service, or that she has a nervous 
condition that is related to her service, these statements 
are not new and material evidence, see Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999), and are insufficient to reopen 
the claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the Statement of the Case 
and Supplemental Statement of the Case provided by the RO as 
sufficient to inform the veteran of the elements necessary to 
complete her application to reopen the claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  



II.  Increased Rating

The veteran's claim for an increased disability rating is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service-connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  The Board also finds 
that the veteran's claim for an increased rating has been 
adequately developed for appellate purposes by the RO and 
that a decision may be rendered without the case being 
remanded.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1999); 38 C.F.R. § 4.1 (1999).  The 
average impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran argues that an increased rating is warranted as 
her symptoms include constipation, pain, gas and heart burn 
and diarrhea with occasional nausea.  She further states that 
medications have been of little help in managing her 
symptoms.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14 (1999).  38 C.F.R. § 4.113 (1999).  Evaluations under 
Diagnostic Codes 7301 through 7329 will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1999).

The veteran's service-connected IBS is currently rated 30 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7319.  The 30 percent rating is the maximum rating 
allowed under DC 7319.

As for the possibility of a higher rating under another 
diagnostic code, under 38 C.F.R. § 4.114, DC 7323, a 60 
percent rating is available for ulcerative colitis; severe; 
with numerous attacks a year and malnutrition, the health 
only fair during remissions.  Under 38 C.F.R. § 4.114, DC 
7332, a 60 percent rating is available for rectum and anus, 
impairment of sphincter control, extensive leakage and fairly 
frequent involuntary bowel movements. 

The relevant evidence in this case includes a VA intestinal 
examination, dated in July 1999, which shows that the veteran 
indicated that her primary complaints were that she was 
gaseous and bloated, with constipation as the "major 
problem."  She stated that on occasion she went a week 
without a bowel movement, and she complained of episodes of 
diarrhea when she was not constipated.  She denied nausea or 
vomiting.  She reported a weight gain of about 65 pounds 
since her separation from service, and that her weight had 
stayed within about a 25-pound range over the previous year.  
There was no history of anal fistula or surgery for 
gastrointestinal problems.  Her medications included Prozac, 
Benadryl, Zyprexa, psyllium, Dulcolax and Ranitidine.  On 
examination, she was noted to be obese.  She was slightly 
over 5 feet, one inch tall and weighed 190 pounds.  She was 
well nourished with no evidence of anemia.  There was mild 
diffuse tenderness throughout the abdomen to palpation.  The 
impression was IBS by history with multiple other features of 
stress-related and emotional illnesses.

VA outpatient treatment records, dated between 1996 and 1999, 
primarily show treatment for psychiatric symptoms.  These 
records are remarkable for a notation in an October 1997 
report which shows that the veteran weighed 195 pounds, and 
that her medications included Cimetidine and Cisapride.  This 
report also indicates that her weight ranged between 197 and 
209 pounds between December 1996 and October 1997.

Although the veteran has reported frequent attacks, she has 
not reported, nor does the medical evidence show, any 
malnutrition as is required for a 60 percent rating pursuant 
to DC 7323.  The veteran has been noted, in fact, to be 
obese.  Given her obesity, and the lack of any reported 
health complications between attacks, the Board cannot 
conclude that she is in only fair health between attacks.  
Similarly, there is no evidence of impairment of sphincter 
control, extensive leakage and fairly frequent involuntary 
bowel movements, as required for a 60 percent evaluation 
under DC 7332.  Accordingly, a rating in excess of 30 percent 
is not warranted under either DC 7323 or DC 7332.

The Board has also considered whether referral for 
extraschedular evaluation is warranted pursuant to 38 C.F.R. 
§ 3.321(b)(1).  In this regard, certain statements made at 
the veteran's hearing could be read to indicate that she was 
arguing that an extraschedular evaluation was appropriate, to 
include the statement that she could not work because she was 
always in the bathroom.  No supporting evidence was cited in 
connection with that assertion.  

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it does have 
the jurisdiction to address the issue if it is related to the 
issue on appeal and has been raised by the appellant or 
implicated by the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In a precedent opinion of VA's General Counsel, it was held 
that (1) the Board is required to address the issue of 
entitlement to an extraschedular evaluation only where that 
issue is expressly raised by the claimant or in cases in 
which there is evidence of exceptional or unusual 
circumstances; (2) when the issue arises in the context of a 
claim for an increased rating, the Board has jurisdiction to 
consider the issue; (3) the Board is not precluded from 
issuing a final decision on the issue of increased rating and 
remanding the extraschedular rating issue to the RO; and (4) 
where the claim for an extraschedular evaluation has been 
raised, but the record contains no evidence that would render 
the claim plausible, the Board may, subject to the 
considerations expressed in VAOPGCPREC 16-92 and Bernard v. 
Brown, determine that referral for extraschedular evaluation 
is not warranted. See VAOPGCPREC 6-96, 61 Fed. Reg. 66749 
(1996).  The Board is bound by General Counsel precedent 
opinions. See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1999).

In the Statement of the Case (SOC) provided to the veteran 
and her representative in October 1998, the law applicable to 
extraschedular evaluations was cited.  As this issue was 
addressed by the RO in the SOC, the Board may proceed to 
consider it.  Neither the veteran nor her representative have 
enumerated any circumstances meeting the requirements of the 
regulations for extraschedular consideration.

The Board finds no evidence that the veteran's service-
connected disability in issue presents such an unusual or 
exceptional disability picture as to require referral for 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b) (1999).  There is no 
evidence that service-connected IBS disability interferes 
markedly with employment in a way not contemplated by the 
schedular rating, nor that it has caused repeated 
hospitalizations, nor that there were any other exceptional 
disabling characteristics that would not be addressed by the 
schedular rating criteria.  To the extent that she cannot 
work, it is clear that she has not worked subsequent to a 
fall at her employment in 1992 which severely injured her leg 
and ankle.  Accordingly, the Board finds that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level for 
her IBS, and that referral for consideration of an 
extraschedular evaluation for IBS is not warranted.


III.  Conclusion
 
The Board acknowledges that the case file includes records 
which indicate that the veteran has been receiving benefits 
from the Social Security Administration (SSA).  However, the 
Board has determined that these claims may be fully and 
fairly adjudicated without obtaining the veteran's SSA 
records.  A review of records from the Grand Strand Medical 
Hospital, dated in 1992 and 1993, shows that the veteran 
received a severe leg injury requiring surgery after she fell 
at her employment.  A review of VA outpatient treatment 
reports, including reports dated in April and May of 1993, as 
well as a financial status report (VA Form 20-5655), received 
in September 1997, shows that the veteran reported that she 
has not worked since she became disabled in 1992.  In 
addition, with regard to the claim for an increased rating, 
the claims file contains medical evidence dated between 1993 
and 1999, well after her fall in 1992, and as previously 
stated, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  With regard to the claim for 
service connection, the veteran became disabled in 1992, 
approximately 12 years after separation from service.  
Therefore, there is no indication that the SSA's records 
contain information relevant to this issue.  Furthermore, the 
veteran has not identified the SSA's records as pertinent to 
her claims.  Therefore, the Board has determined that 
securing any SSA records would not add pertinent evidence, 
and the Board's duty to assist is not triggered because such 
a duty is "limited to (securing) specifically identified 
documents that, by their description would be facially 
relevant and material to the claim."  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a nervous condition 
is denied.

A rating in excess of 30 percent for irritable bowel syndrome 
is denied.


		
	L. J. NOTTLE	
	Acting Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


